DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
21 in Fig. 2. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12 April 2021, 26 May 2022 is/are in compliance with the provisions of 37 CFR 1.97 and is/are being considered by the examiner.

Claim Objections
Claims 4-37 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim 1 is objected to because of the following informalities:
“Al2O3” in line 6 should read “Al2O3”
“SiO2” in line 7 should read “SiO2”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the method is water-free”. The claim is indefinite as neither claim 1, nor the instant specification disclose how a “water-free” method is determined, and “water-free” lacks an understood meaning within the art, thus one of ordinary skill in the art would not conclude the specific factors, characteristics, etc. necessary to determine or ensure whether or not a method is water-free. The claim is further ambiguous as it is unclear how the claimed method is water-free, as claim 1 discloses a moisture content of the bauxite ore, indicating water is indeed present in the described method. Claims 2-3 are further rejected due to their dependence on claim 1. Correction is required.
Claim 1 recites the limitation "a triboelectric electrostatic belt-type separator" in line 5. The limitation is indefinite as the use of the term “type” extends the scope of the otherwise definite expression so as to render it indefinite, as it makes unclear whether any separator using the triboelectric and electrostatic effects to separate materials that includes a belt would read on the claim, or if “belt-type” defines a differing scope of separator. See MPEP § 2173.05(b)(III)(E). Claims 2-3 are further rejected due to their dependence on claim 1. Correction is required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “of less than about 4% by weight”, and the claim also recites “and preferably less than about 2% by weight” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2-3 are further rejected due to their dependence on claim 1. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dry Beneficiation of Bauxite Minerals using a Tribo-Electrostatic Belt Separator (cited in IDS dated 26 May 2022), hereinafter Dry Beneficiation in view of Webb et al. (US-3970546-A), hereinafter Webb.
Regarding claim 1, Dry Beneficiation teaches a ST Equipment & Technology LLC (STET) tribo-electrostatic belt separator is found to beneficiate bauxite samples by increasing available alumina while simultaneously reducing reactive and total silica (Abstract), wherein the bauxite samples are from rocks such as gibbsite, boehmite, and diaspore (a method for beneficiation of bauxite ore, providing a source of bauxite ore; 1.0 Introduction paragraph 2). Dry Beneficiation further teaches the bauxite samples were fed to a tribo-electrostatic belt separator, where positively charged samples are carried to the left output of the separator, and negatively charged samples are carried to the right side of the separator (separating the bauxite ore with a triboelectric electrostatic belt-type separator; 2.2.1 STET Triboelectrostatic Belt Separator paragraphs 1-2, Fig. 1). Dry Beneficiation further teaches the process results in a bauxite rich product E2 (to generate a bauxite rich concentrate; 2.2.2), where for each bauxite ore sample the amount of Al2O3 in the product is increased, and the amount of SiO2 is reduced (bauxite rich concentrate which is enriched in total AL2O3, and reducing in total SiO2; 3.2 paragraph 1, Table 6). Dry Beneficiation further teaches the process is entirely dry and does not produce waste water (wherein the method is water free; 2.2.1 Triboelectrostatic Belt Separator paragraph 3). Dry Beneficiation is silent to wherein the bauxite ore is dried.
Webb teaches a method for separating non-ferrous metal from waste material (Title) by subjecting the material to drying prior to separation of the non-ferrous metal from tailings using an electrostatic field (Abstract, Col. 2 lines 48-68). Webb further teaches the non-ferrous metal may be aluminum (Col. 6 lines 57-62), and most preferably reducing moisture to less than 1% during the drying (Col. 5 lines 64-67), where one of ordinary skill would recognize the moisture content to be expressed in wt %. Webb further teaches the drying is performed in order to maintain the resistivity of low conductivity material high enough to be separated effectively by the electrostatic field (Col. 6 lines 4-8) and to reduce the bulk density of the particulate material (Col 6 lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dried the feed material to less than 1% moisture content prior to electrostatic separation as taught by Webb to the triboelectric separation of bauxite taught by Dry Beneficiation to maintain the resistivity of low conductivity material high enough to be separated effectively by the electrostatic field, improving the effectiveness of the separation and the purity of each obtained product, and to reduce the bulk density of the treated material, reducing the mass of material that needs to be processed by the separator to obtain the same amount of bauxite rich product. Doing so would have been further obvious as both Webb and Dry Beneficiation are drawn to methods of separating aluminum containing materials using the triboelectric/electrostatic effect.
Regarding claim 2, Dry Beneficiation teaches each tested d90 particle size of each source of bauxite ore is 80 microns or less (wherein the source of bauxite ore is characterized by a d90 particle size of about 200 microns or less; Table 2).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable Dry Beneficiation in view of Webb as applied to claims 1 and 2 above, and further in view of Geotechnical properties of raw and processed bauxite from Bukit Goh, Kuantan, Pahang; In accordance with IMSBC Code, hereinafter Geotechnical Properties.
Regarding claim 3, modified Dry Beneficiation teaches drying of the bauxite ore to less than 1% moisture by weight, but is silent to the moisture content of the bauxite ore prior to drying (Webb: Col. 5 lines 64-67).
Geotechnical Properties teaches analysis of several samples of raw bauxite, which have moisture contents of 27.69, 22.96, 23.93, 23.51, and 25.95% respectively (Abstract, 3., 3.1), where one of ordinary skill would recognize the moisture content to be expressed as a wt %, each sample reading on wherein the source of bauxite ore is characterized by a moisture content of greater than about 10% by weight.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a raw bauxite of 27.69, 22.96, 23.93, 23.51, or 25.95% moisture content as taught by Geotechnical Properties as the bauxite ore of the triboelectric separation of bauxite taught by modified Dry Beneficiation with the predictable benefit of expanding the types of ores that may be separated by the process, producing greater amounts of bauxite concentrate. Doing so would have been further obvious as modified Dry Beneficiation teaches reducing the moisture content of the bauxite ore below 1% by drying, and thus would imply the moisture content of the bauxite ore prior to drying would be greater than 1%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733